DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/26/2020 has been entered.

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 13, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grover US 2013/0011324, in view of Pedersen et al. US 7300642 (newly cited).

The difference between the invention of Grover and that of claim 1 is that claim 1 requires mixing an off gas from a Fischer-Tropsch reaction with a reformed effluent going into a shift reactor. 
Pedersen et al. teaches syngas generation in reformers and gasifiers and use in Fischer-Tropsch units (Col. 1 lines 22-26). The reference teaches that after syngas is produced, it is combined with Fischer-Tropsch tail gas from a FT reactor. This is then introduced along with steam to a shift reactor to convert a portion of the carbon 
At the time of filing it would have been obvious for a person of ordinary level of skill in the art to combine the reformed syngas or first effluent with FT-tail gas. One would be motivated to do this in an effort to utilize the carbon monoxide in the FT tail gas and produce more hydrogen via a shift stage. 
Regarding claims 3 and 13, the tail gas is from a Fischer-Tropsch synthesis reaction (See Pedersen Col. 4 lines 24-32). 
Regarding claim 15, the Grover reference teaches a steam methane reformer (SMR; Para [0014]). 
Regarding claim 16, the Grover reference teaches condensing out water (Para [0034]). 

Claims 2, 4-7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grover US 2013/0011324, in view of Pedersen et al. US 7300642 and further in view of Te Braake et al. US 20130276630. 
Regarding claim 2, Grover does not teach the PSA swing step in the way as claimed. 
Te Braake et al. teaches a method of processing off gas by recovering carbon monoxide from a Fischer-Tropsch off-gas (Para [0002]). The reference teaches converting a hydrocarbon feed gas to syngas, processing the syngas in a FT step and then separating the FT product into an off gas and a hydrocarbon product stream (Para [0032]).  In one embodiment, the reforming step for producing the syngas is selected as 
At the time of invention it would have been modify the invention of Grover by processing the shifted gas of Grover by the method of Te Braake, which included a Fischer-Tropsch reactor and the PSA discussed above. One would be motivated to do so in an effort to obtain a pure carbon monoxide stream from Fischer-Tropsch off-gas in step (3). This pure carbon monoxide stream can be recycled to the Fischer-Tropsch reactor. This makes it possible to convert most of the carbon atoms of the hydrocarbonaceous feed stock to the desired C5+ hydrocarbons.

Regarding claim 5, the reference teaches that the off gas recirculated back to the reformer comprises 5-50 vol% methane, 10-50 vol% carbon dioxide, 20-65 vol% carbon monoxide, 10-40 wt % hydrogen and 10-55 vol% nitrogen (Te Braake Para [0054]). Argon is zero. Some of these ranges are overlapping with the claimed range. However, overlapping ranges are considered prima facie case of obviousness (MPEP § 2144.05 I). 
Regarding claim 6, the reference teaches that the off gas recirculated back to the reformer comprises 5-50 vol% methane, 10-50 vol% carbon dioxide, 20-65 vol% carbon monoxide, 10-40 wt % hydrogen and 10-55 vol% nitrogen (Te Braake Para [0054]). Argon is zero. Some of these ranges are overlapping with the claimed range. However, overlapping ranges are considered prima facie case of obviousness (MPEP § 2144.05 I). 
Regarding claim 7, the reference teaches that the off gas recirculated back to the reformer comprises 5-50 vol% methane, 10-50 vol% carbon dioxide, 20-65 vol% carbon monoxide, 10-40 wt % hydrogen and 10-55 vol% nitrogen (Te Braake Para [0054]). Some of these ranges are overlapping with the claimed range. However, overlapping ranges are considered prima facie case of obviousness (MPEP § 2144.05 I). Additionally, there is no teaching from Te Braake reference to use argon in combination 
Regarding claim 14, Grover does not teach combining FT-off gas with both the gas stream coming into the reformer and the effluent of the reformer going into the shift (Col. 4 lines 24-32). 
Pedersen provides motivation to direct FT-tail gas with syngas to a shift to utilize the CO in the tail gas and make more hydrogen (Col. 4 lines 24-32). 
Te Braake et al. teaches a method of processing off gas by recovering carbon monoxide from a Fischer-Tropsch off-gas (Para [0002]). The reference teaches converting a hydrocarbon feed gas to syngas, processing the syngas in a FT step and then separating the FT product into an off gas and a hydrocarbon product stream (Para [0032]).  This reference further teaches recycling FT-off gas to a steam methane reformer to produce more syngas (See Fig. 3 and Para [0148]). 
At the time of invention it would have been obvious for a person or ordinary level of skill in the art to recirculate off-gas from the FT reactor to the reformer of Grover as taught in Te Braake. One would be motivated to do so in an effort to utilize the CO left over in the off-gas and optimize utilization of the off gas for syngas production. 

Response to Arguments
Applicant’s arguments, see Pg. 1 last paragraph, filed 08/26/2020, with respect to the rejection(s) of claim(s) 1-7 and 13-16 under 103 obviousness have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  Pedersen et al. US 7300642.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED TAHA IQBAL whose telephone number is (571)270-5857.  The examiner can normally be reached on M-F; 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 5712721358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/SYED T IQBAL/           Examiner, Art Unit 1736                                                                                                                                                                                             
/ANTHONY J ZIMMER/           Primary Examiner, Art Unit 1736